UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4403


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOEL WAYNE TADLOCK,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00670-TLW-1)


Submitted:   February 25, 2010            Decided:    March 16, 2010


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Joel Wayne Tadlock pled

guilty to conspiracy to manufacture and possess with intent to

distribute fifty grams or more of methamphetamine and 500 grams

or more of a mixture of methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2006) (“Count One”), and

knowingly using and carrying firearms during and in relation to,

and possessing firearms in furtherance of, a drug trafficking

crime,   in    violation    of    18    U.S.C.    §    924(c)(1)      (2006)          (“Count

Three”).      The district court sentenced Tadlock to 324 months’

imprisonment,     consisting       of    264     months      on    Count        One    and    a

consecutive term of sixty months on Count Three.

              Tadlock’s    counsel      has      filed     a      brief    pursuant          to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal, but asking

this court to review Tadlock’s convictions and sentence.                              Though

advised of his right to do so, Tadlock has declined to file a

pro se supplemental brief.

              Counsel first concludes there were no deficiencies in

the   district    court’s    Federal       Rule       of   Criminal        Procedure         11

hearing.      After a careful review of the record, we agree.                             The

district court substantially complied with the mandates of Rule

11 in accepting Tadlock’s guilty plea, ensuring Tadlock entered

his   plea     knowingly    and    voluntarily         and     that       the    plea    was

                                          2
supported by an independent factual basis.                    See United States v.

Vonn, 535 U.S. 55, 62 (2002); United States v. Mastrapa, 509
F.3d 652,      659-60    (4th   Cir.    2007).        Accordingly,        we    affirm

Tadlock’s convictions.

               Counsel next acknowledges that Tadlock’s sentence is

reasonable, both procedurally and substantively.                     We agree.

               We review the sentence imposed by the district court

for an abuse of discretion.             Gall v. United States, 552 U.S. 38,

51 (2007); see also United States v. Layton, 564 F.3d 330, 335

(4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                      Our review of

the record leads us to conclude the district court followed the

necessary       procedural     steps     in    sentencing        Tadlock,    properly

calculating        the     Guidelines         range     and      considering           that

recommendation in conjunction with the factors set forth in 18

U.S.C.     §     3553(a)     (2006).          See     Gall, 552 U.S.       at     51.

Accordingly, we will afford Tadlock’s within-Guidelines sentence

a presumption of reasonableness.               United States v. Go, 517 F.3d
216, 218 (4th Cir. 2008); see also Rita v. United States, 551
U.S. 338,    347     (2007)   (upholding        rebuttable       presumption        of

reasonableness for within-Guidelines sentence).

               In accordance with Anders, we have reviewed the entire

record     for    any      meritorious     issues       and    have    found          none.

Accordingly,      we     affirm   the    district      court’s    judgment.           This

court requires that counsel inform his client, in writing, of

                                           3
his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4